Citation Nr: 1519366	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral shoulder disabilities. 

2. Entitlement to service connection for a left hip disability, including as secondary to service-connected disability of the lumbar spine. 

3. Entitlement to service connection for a right ankle disability. 

4. Entitlement to a rating greater than 30 percent for discoid lupus erythematosus. 

5. Entitlement to a compensable rating for bilateral hearing loss. 

6. Entitlement to a compensable rating for hypertension.

7. Entitlement to a compensable rating for residuals of a left ankle fracture. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed a career in the Army, serving on active duty from March 1965 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a hearing before the undersigned in January 2015.  A transcript is of record. 

After the appeal was certified and the case transferred to the Board, the Veteran submitted additional evidence which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In written statements dated in January 2015 and February 2015, he waived his right to initial review of this evidence by the AOJ, thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The service connection claim for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral shoulder arthritis is the result of disease or injury incurred in active service. 

2. The Veteran withdrew his appeal of the denial of service connection for a right ankle disability, and the evaluations of his service-connected discoid lupus erythematosus, bilateral hearing loss, hypertension, and residuals of a left ankle fracture at the January 2015 Board hearing. 


CONCLUSIONS OF LAW

1. Service connection for bilateral shoulder arthritis is established.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for withdrawal of a substantive appeal are satisfied with respect to service connection for a right ankle disability, and the evaluations of service-connected discoid lupus erythematosus, bilateral hearing loss, hypertension, and residuals of a left ankle fracture.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

The Veteran's bilateral shoulder problems first manifested during active service.  The service treatment records (STRs) document bilateral shoulder symptoms on a number of occasions.  In December 1978, the Veteran reported pain in both shoulders.  In November 1984 and November 1987 he was seen for left shoulder pain and diagnosed with a strain, impingement syndrome, or bursitis.  In November 1988 and December 1988 he reported pain in the right shoulder, at first radiating from the cervical spine, but then, according to a December 1988 consultation, localized in the right shoulder.  The right shoulder pain was assessed at the time as resulting from cervical spine nerve root compression.  At retirement from active service, the Veteran reported that both shoulders were stiff and that he could not raise his arms above his head, as reflected in the May 1992 report of medical history.  

Accordingly, the Board finds that the STRs and the Veteran's own statements establish recurrent bilateral shoulder problems during service which continued to be present at the time of retirement. 

In the May 1992 retirement examination report, the Veteran's upper extremities were assessed as normal.  However, this normal assessment is not probative evidence of normal shoulders at separation, given that his spine and neurologic system were also assessed as normal in this report despite clear evidence of degenerative disc disease of the spine and nerve root impingement in the STRs (for which service connection has been established).  This inconsistency casts serious doubt on the accuracy or thoroughness of the retirement examination.  Moreover, there is no reference to X-ray studies of the shoulders at retirement, and the Veteran himself reported that his shoulders were stiff and that he could not raise his arms above his head.  Thus, the normal assessment may not have ruled out pathology only detectable via diagnostic imaging, and is otherwise questionable since it does not account for the Veteran's own report of significant upper extremity problems at the time. 

There are no relevant post-service medical records in the file for several years following the Veteran's retirement.  However, in his hearing testimony and other written statements, he credibly stated that he has experienced ongoing bilateral shoulder problems ever since service, an assertion made all the more credible by the STRs showing ongoing shoulder problems.  

The Veteran has a current diagnosis of "significant arthritis" of the bilateral shoulders based on X-ray findings, as reflected in a July 2010 VA treatment record.  A nexus between the Veteran's current bilateral shoulder arthritis and his in-service and post-service symptoms is established.  Specifically, a January 2015 private treatment record shows a diagnosis of osteoarthrosis of the bilateral shoulders and the treating physician's opinion that it is more likely related to the Veteran's back condition incurred in active service.  The physician's opinion also notes that the STRs showed impingement and bilateral shoulder pain during service.  Although this opinion suggests a finding that the Veteran's bilateral shoulder arthritis is secondary to his service-connected back condition, the notation of in-service shoulder problems also indicates that the physician found support for a direct relationship to service. 

Based on the in-service notations of bilateral shoulder symptoms, including the Veteran's reported inability to raise his arms above his head at the time of retirement, the credible evidence of post-service continuity of symptomatology, and the competent evidence of a nexus between the Veteran's current diagnosis of arthritis of the shoulders and such symptomatology, and resolving reasonable doubt in favor of the claim, service connection is established under § 3.303(b).  See Walker, 708 F.3d at 1338-39; Fountain, supra.  



The probative value of an August 2011 VA medical opinion (contracted out to QTC Medical Services) is discounted.  In that opinion, the examiner found that the Veteran had a bilateral shoulder strain but not arthritis, and that this condition was not related to service because there was "only one available [STR] referencing [a] shoulder condition" dated in 1987, which "represent[ed] a 24 year time gap from the present," and because the Veteran's upper extremities were marked as normal in the May 1992 retirement examination.  As this opinion is inconsistent with the above factual findings, namely repeat diagnoses of arthritis during this claim and evidence of ongoing shoulder symptoms during and after service, including at the time of retirement, it has no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Moreover, remoteness in time from service is not itself sufficient to find against a relationship to service for chronic diseases under the provisions of § 3.303(b), which expressly provide that manifestations of chronic diseases after service will be service connected no matter how remote, if the evidence shows relevant in-service notations and post-service continuity of symptomatology, as in the present case. 

In sum, service connection for bilateral shoulder arthritis is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Withdrawal of Appeal

At the January 2015 Board hearing, the Veteran clearly expressed his wish to withdraw his appeal with respect to service connection for a right ankle disability, and the evaluations of service-connected discoid lupus erythematosus, bilateral hearing loss, hypertension, and residuals of a left ankle fracture.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the appeal concerning the above issues is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for bilateral shoulder disabilities is granted.  

Entitlement to service connection for a right ankle disability is dismissed. 

Entitlement to a rating greater than 30 percent for discoid lupus erythematosus is dismissed. 

Entitlement to a compensable rating for bilateral hearing loss is dismissed.  

Entitlement to a compensable rating for hypertension is dismissed. 

Entitlement to a compensable rating for residuals of a left ankle fracture is dismissed.


REMAND

While the Board sincerely regrets the delay, the claim for a left hip disability must be remanded for further development to make an informed decision, and to ensure it is afforded every due consideration.

A VA examination and opinion have not been provided regarding the hip, and the Board finds that such is warranted under VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran argues that his left hip osteoarthritis (as diagnosed in a July 2014 private treatment record based on X-ray findings), is directly related to injury or disease incurred in service, or is secondary to his service-connected lumbar spine degenerative disc disease.  See 38 C.F.R. § 3.310 (2014) (setting forth criteria for service connection on a secondary basis).  A January 2015 private treatment record reflects the opinion of the Veteran's primary care doctor that his "left hip pain [is] most likely due to his service in the army."  No explanation or discussion was provided, although it was noted earlier in this record that the left hip pain reportedly had its onset during active service as a result of trauma or injury.  The STRs do not document injury to the left hip, left hip symptoms, or treatment or diagnoses regarding the left hip.  Given the January 2015 private opinion, but the lack of any other evidence in the record concerning the etiology of the left hip arthritis, or any supporting explanation, the Board finds that there is at least an indication that the Veteran's left hip arthritis is related to service or to his service-connected lumbar spine disability, but insufficient evidence to decide the claim.  Accordingly, a VA examination and opinion are required to aid in making an informed decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in relevant part, that a VA examination or opinion are required when there is at least an indication that the current disability may be related to the in-service event, but insufficient evidence to decide the case). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter informing him that Dr. Hoodbhoy should provide an explanation for the January 2015 opinion regarding the left hip arthritis.  An opinion without an explanation is not sufficient. 

2. Obtain the Veteran's outstanding VA treatment records from the Atlanta VA Medical Center dated since October 2012.

3. Next, arrange for a VA examination and opinion regarding the Veteran's left hip arthritis.  The examiner must conduct a thorough examination and report all pertinent clinical findings.  

The examiner must then provide the following opinions:
1) Direct service connection: The likelihood that the Veteran's left hip arthritis was incurred in active service. 
2) Secondary service connection (causation): If not directly incurred in service, the likelihood that left hip arthritis was caused by the service-connected lumbar spine disability. 
3) Secondary service connection (aggravation): If not caused by the service-connected lumbar spine disability, the likelihood that the left hip arthritis was aggravated (i.e. there is additional impairment beyond any established baseline) by the lumbar spine disability. 

Complete explanations must be provided in support of the opinions. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


